Citation Nr: 0315384	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than March 19, 
2000, for additional compensation for dependents.

2.  Entitlement to an effective date earlier than October 31, 
2000, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, daughter, and son-in-law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations dated in April 2001 (awarding 
additional compensation for dependents effective March 19, 
2000) and May 2001 (awarding a TDIU effective October 31, 
2000 ) by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

This case was the subject of a February 2003 hearing before 
the undersigned Veterans Law Judge.

On October 31, 2000, the RO received from the veteran a claim 
for an increased rating for a scar of the lower abdomen, 
currently rated as noncompensably (0 percent) disabling.  
This claim has not been adjudicated.  The Board acknowledges 
that the veteran has been granted a total disability rating 
based on individual unemployability due to service connected 
disabilities (TDIU).  However, a TDIU claim is a matter 
separate from the adjudication of schedular and 
extraschedular rating claims.  Even if a TDIU rating is 
awarded, the veteran is still entitled to fair adjudication 
of those other claims.  See, e.g., Colayong v. West, 12 Vet. 
App. 524, 537 (1999).  This matter is referred to the RO for 
appropriate action.

The claim of entitlement to an effective date earlier than 
March 19, 2000, for additional compensation for dependents, 
is addressed in the remand appended to this decision.  

FINDING OF FACT

A claim for a TDIU was not filed prior to October 31, 2000, 
and no evidence was received prior to that date to show that 
the veteran was precluded from all forms of substantially 
gainful employment due solely to his service-connected 
disabilities, consistent with his employment experience and 
education, without regard to age.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 31, 
2000, for a TDIU, are not met.  38 U.S.C.A. §§ 1155, 5101, 
5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this case with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the determination dated in May 2001 (awarding 
a TDIU effective November 1, 2000), the September 2001 
Statement of the Case (SOC), and the February 2003 Board 
hearing, adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  Particularly, the SOC set 
forth the correct laws and regulations pertaining to the 
earlier effective date claim decided herein, and set forth 
the proper reasons and bases for denying his claim.  At the 
February 2003 Board hearing, the veteran offered his 
responses to the reasons and bases for the RO denial, and the 
types of evidence that could substantiate his claim, such as 
evidence that VA was put on notice that he was unemployable 
by reason of service-connected disabilities, or receipt by VA 
of an earlier claim for additional compensation for 
dependents.  The veteran's representative indicated that he 
had examined the record and that it did not contain the types 
of evidence necessary to substantiate the claims.  In sum, 
the veteran and his representative were notified and aware of 
the evidence needed to substantiate the claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  This is an earlier effective date claim, so that the 
determination is based on factors such as the date the claim 
was received by VA or the date VA was made aware of evidence 
as to unemployability.  Thus, the avenues for providing 
additional evidence to substantiate the claim are quite 
limited in the present case.  There is no indication in the 
record and no argument raised on appeal concerning any 
existing outstanding evidence that could change the critical 
facts in this case.   As discussed in the analysis section 
below, the determinative facts in the veteran's claim for an 
earlier effective date for a TDIU are the dates of claims for 
increased ratings for service-connected disabilities and for 
compensation for a TDIU (October 31, 2000).  With these 
determinative facts in mind, no reasonable possibility exists 
that further assistance would aid in substantiating the claim 
(38 U.S.C.A. § 5103A(a)).  Consequently, the Board finds 
that, under the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply). 

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

An RO decision in March 1946 granted service connection and a 
20 percent rating for a World War II combat bullet wound to 
the right forearm (muscle group VII); and for a combat wound 
to the stomach, rated 10 percent, both effective from October 
21, 1945.  The ratings were effective from the date of the 
veteran's discharge from service in October 1945.  In March 
1947, the rating for the bullet wound to the right forearm 
was increased to 30 percent, and an additional rating of 20 
percent was added for disability of the right radial nerve, 
effective March 1947.  The 10 percent rating for the 
abdominal wound was reduced to zero percent, effective from 
March 5, 1947.  Ratings for increase were denied in November 
1948, November 1958, and May 1974, and remained in effect 
until October 31, 2000.  
  
In April 1986, the veteran submitted a claim for increased 
ratings for gunshot wounds to his right arm and abdomen, and 
requesting a check-up and physical examination.  Later in 
April 1986, the RO wrote to the veteran informing him that it 
needed evidence that the service-connected gunshot wounds had 
increased in severity in order to evaluate the claim for 
increased compensation.  The RO further wrote that the 
evidence should be submitted within 60 days, and that in any 
case it must be received at VA within one year from the date 
of its April 1986 letter; otherwise, if entitlement to 
benefits were established, payment could be authorized only 
from the date VA received the evidence.

The RO next heard from the veteran on October 31, 2000, when 
it received from the veteran claims for increased ratings for 
a bullet wound to the right forearm (rated as 20 percent 
disabling) and radial nerve damage (rated as 30 percent 
disabling), and a scar of the abdomen (rated as 
noncompensably disabling).

The veteran underwent a VA examination in January 2001.  He 
was noted to have undergone no specific treatment for his 
right forearm since his military discharge.  

In February 2001, after considering the results of the VA 
examination, the rating for the radial nerve damage was 
increased from 20 to 50 percent; and the rating for residuals 
of the damage to muscle group VII was continued at 30 
percent.  As a result, the veteran's combined rating for his 
right arm disability was increased to 70 percent. 

On March 19, 2001, the RO received from the veteran a written 
note stating that he was unemployable and had continued to be 
unemployable as a result of gunshot wounds to his right arm 
and abdomen.  The RO responded by sending him a letter 
informing him of the requirements for a TDIU and forwarding 
him a formal application for a TDIU.

In April 2001, the RO received from the veteran his formal 
application for a TDIU.

Later in April 2001, the RO received from the veteran a 
statement that he had not been employed since April 1984, 
when he was voted out of his job as justice of the peace.

In May 2001, the RO awarded the veteran's claim for a TDIU, 
effective October 31, 2000.

At a February 2003 Board hearing, the veteran noted that he 
had been married and raised nine children during the years 
between his World War II gunshot wounds and the present, but 
had not been awarded additional compensation based on 
dependents (now only his spouse) until recently, with an 
effective date of March 19, 2000.  He also contended that the 
severity of his in-service right arm injury had been greater 
than the combined 40 percent rating he received for it from 
the time of his discharge from service until the date his 
increased ratings and TDIU took effect, October 31, 2000.  He 
contended he was entitled to earlier compensation for his 
dependents and an earlier effective date for his TDIU.  His 
wife described the level of severity of the veteran's right 
arm injury and its significant impact on their lifestyle over 
the years.

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2002). 

One exception is that if a claim for disability compensation 
was received within one year after separation from service, 
the effective date will be the day following separation from 
service or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(a)(i)(B)(2).  The veteran did not submit a 
claim for a TDIU within one year of service, nor is there any 
indication that he was unemployable due to service-connected 
disabilities until many years after service.

Claims for increased disability compensation are subject to 
the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 2002) and 38 C.F.R. § 3.400(o)(2) (2002).  The law 
governing the appropriate effective date for an award of 
increased compensation provides that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the United 
States Court of Appeals for Veterans Claims (Court) relied on 
what is now § 5110(b)(2) to remand for determination of the 
date an increased disability became ascertainable.  The 
Court's instructions to the Board assumed that "earliest 
ascertainable date" meant the date when probative reports 
were prepared.  The effective date should be the date when 
sufficient evidence existed to find that the disability had 
increased. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).  

In Norris v. West, 12 Vet. App. 413, 421 (1999), the Court 
held that a claim for TDIU is reasonably raised and must be 
considered when a claimant with a schedular rating that meets 
the minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control. 

Except as provided in 38 C.F.R. § 3.652 (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of the 1-year period, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, pension or 
disability compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a).  

VA did not receive a claim for a TDIU prior to the current 
effective date of October 31, 2000.  By the veteran's own 
account in April 2001 correspondence, he last worked when he 
lost his job as a justice of the peace in April 1984 because 
he was "voted out," giving rise to the necessary inference 
that he was still capable of working until that time, and did 
not lose his job due to disability.  The veteran's increased 
rating claim in April 1986 included no information or claim 
as to whether he was employed or employable.  The RO did not 
hear from the veteran again until October 31, 2000.

As noted above, in April 1986, the veteran submitted a claim 
for an increased rating for his right arm and lower abdomen.  
That same month, the RO informed the veteran that it needed 
evidence that his service-connected gun shot wounds had 
increased in severity.  The veteran did not reply within one 
year, and did not contact the RO again until October 31, 
2000.  Therefore, the April 1986 increased rating claim was 
abandoned.  The right to increased rating (and eventually 
TDIU) benefits was established pursuant to his next increased 
rating claim, received on October 31, 2000; therefore, 
benefits pursuant to this claim "shall commence not earlier 
than the date of filing of the new claim," October 31, 2000.  
38 C.F.R. § 3.158(a).  

There is no earlier claim for a TDIU prior to the current 
effective date of October 31, 2000, since there is no 
information or communication in the claims file received 
prior to October 31, 2000, indicating that the veteran was 
unable to maintain gainful employment by reason of his 
service-connected disabilities; nor is there any time prior 
to October 31, 2000, that he met the schedular criteria for a 
TDIU, which in this case would be a combined rating of 60 
percent or more for his right arm disability.  See Norris v. 
West, 12 Vet. App. 413, 421 (1999); 38 C.F.R. § 4.61(a).

At his January 2001 VA examination, the veteran indicated by 
history that he had receive no treatment for his gunshot 
wound of the right arm since his military discharge.  
Therefore, there is no reasonable possibility of any medical 
documentation constituting a probative report showing an 
increase in severity of the veteran's right arm disability 
within the year prior to October 31, 2000; this, the date of 
claim, is the therefore the earliest possible effective date 
for the veteran's increased rating for this disability and 
his TDIU.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(2); 38 C.F.R. § 4.16(a).

Based on the foregoing, the Board finds that an effective 
earlier than October 31, 2000, for a TDIU, is not warranted.

The facts in this case are not in dispute.  The appellant's 
claim for an earlier effective date for a TDIU must be denied 
due to the absence of legal merit or lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than October 31, 
2000, for a total disability rating based on individual 
unemployability due to service-connected disabilities, is 
denied.


                                                              
REMAND

The record shows that in March 1946, the RO received service 
medical records indicating that the veteran's initial injury 
to Muscle Group VII included a compound comminuted fracture 
(multiple notations of FCC in the service medical records 
signify a compound comminuted fracture, and at least one 
service medical record uses the term "compound comminuted 
fracture" unabbreviated) of bone, seemingly requiring rating 
the resultant muscle injury as a severe muscle injury, since 
the muscle injury was greater than minimal, see 38 C.F.R. 
§ 4.56(a).  A finding of a severe injury to Muscle Group VII 
would in turn warrant a 40 percent rating rather than the 20 
percent or 30 percent ratings assigned in subsequent rating 
decisions, see 38 C.F.R. §§ 4.56(a), 4.73, Diagnostic Code 
5307.  The veteran and his representative are encouraged to 
make a detailed examination of the service medical records 
and the rating decisions of record in determining whether to 
submit to the RO a more detailed pleading addressing the 
stringent criteria of CUE.  See 38 C.F.R. § 3.105(a).  In any 
event, the undersigned Veterans Law Judge raises by his own 
motion the issue of clear and unmistakable error (CUE) in the 
April 1946 RO rating decision and all rating decisions 
thereafter assigning a rating of less than 40 percent for a 
bullet wound to the right forearm, old fracture radius, 
Muscle Group VII.  

The Board also raises a claim of CUE from the record 
pertaining to the veteran's gunshot wound of the abdomen, 
which was initially rated as 10 percent in April 1946, 
effective from October 21, 1945, but reduced to zero percent 
by an April 1947 RO decision, effective from March 5, 1947.  
The Board notes that the service medical records indicate 
that all wounds were debrieded.  

The Board finds that the raised claims of CUE in the April 
1946 RO rating decision and all rating decisions thereafter 
assigning a rating of less than 40 percent for a bullet wound 
to the right forearm, old fracture radius, Muscle Group VII; 
and CUE in the 1947 RO decision, which reduced the 10 percent 
rating for the abdominal wound, and all subsequent rating 
decisions that failed to restore the 10 percent rating, are 
intertwined with the claim for entitlement to an effective 
date earlier than March 19, 2000, for additional compensation 
for dependents.  

Inasmuch as a finding of clear and unmistakable error in the 
prior RO decisions could significantly impact the 
determination on the earlier effective date for additional 
compensation for dependents claim, the Board finds that the 
two issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). In this case, 
however, the RO has not yet considered the veteran's CUE 
claim on the merits (which would include notification of 
pertinent law and regulations governing the claim), and it 
would be potentially prejudicial to the veteran for the Board 
to consider the CUE issue in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under these circumstances, a remand to enable the RO to 
consider the intertwined issues is warranted.  The Board 
emphasizes to the veteran and his representative, however, 
that to obtain appellate consideration of the CUE issue, or 
any other issue that is not currently in appellate status, an 
appeal as to the denial of such an issue must be timely 
perfected.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.300, 20.301, 20.302 (2002).  A 
summary of the  procedural history and evidence relevant to 
the earlier effective date for additional compensation for 
dependents claim follows.

The veteran contends that an effective date earlier than 
March 19, 2000, for payment of benefits for dependents is 
warranted.  He specifically asserts that since his World War 
II service he was married and had 9 children but was never in 
receipt of additional compensation payments based on his 
dependents, or informed of his eligibility for such 
compensation.
 
The veteran was assigned a combined 30 percent disability 
evaluation form October 21, 1945, and a 40 percent disability 
evaluation from April 1, 1946, for his service connected 
conditions.  In July 1949, the RO received information that 
the veteran had become married and had 1 child.  In May 1960 
the RO received information in a report of VA hospitalization 
that the veteran had a wife and 5 children.  However, at this 
time the law did not permit payment of additional 
compensation for dependents to veterans who had disability 
evaluations of less than 50 percent.  See Public Law 95-479.  

DVB Circular 21-78-10, which provided guidance for the 
implementation of Public Law 95-479, provided that a 
preprinted computer letter would be sent as soon as possible 
(probably in mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter 
advised the veteran that the new law provided compensation on 
account of a spouse, child or dependent for veterans having 
service-connected disability of 30 percent or more, and that 
if the claim for those benefits and necessary supporting 
evidence were received before October 1, 1979, the increased 
compensation for dependents would be effective from October 
1, 1978.  Otherwise, the increased compensation would be 
available from the date of receipt of the evidence.  The 
reverse of the letter contained a preprinted form which could 
be completed and returned to the RO.  The Board recognizes 
that there is no copy of this letter in the veteran's file.  
However, the veteran's file also does not contain any 
indication that this letter was returned as undelivered.  The 
Board notes that in this case, the Board may apply a 
"presumption of regularity" to "the official acts of public 
officers, and in the absence of clear evidence to the 
contrary, [must] presume that they have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 
64 (1992).  The Board finds that there is no clear evidence 
to the contrary and must assume that the letter informing the 
veteran of the provisions of Public Law 95-479 was sent, 
despite the appellant's contention that he was never informed 
of the availability of benefits based on his dependents.  The 
appellant's implicit contention that the mailing was not 
received (by virtue of his stating that he was never informed 
that compensation benefits based on his dependents were 
available to him) is insufficient to rebut the presumption of 
regularity supporting the official acts of public officers.  
Thus, in the absence of contrary evidence supporting the 
appellant's assertion, it is considered more likely than not 
that the veteran was sent notice about the change of law 
which affected him under Public Law 95-479.  See also Gold v. 
Brown, 7 Vet. App. 315, 318-19 (1995) (no duty was created by 
either Pub. L. 95-479 or 38 U.S.C.A. § 1115 to notify 
potential beneficiaries of the change which would permit the 
payment of additional compensation benefits for dependents 
where a veterans combined service-connected disability rating 
was 30 percent).

The law provides that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid or furnished to an individual under the laws 
administered by the Secretary.  38 U.S.C.A. § 5101(a) (West 
2002).  An award of additional compensation on account of 
dependents based on the establishment of a disability rating 
in the percentage evaluation specified by law for the purpose 
shall be payable from the effective date of such rating; but 
only if proof of dependency is received within one year from 
the date of notification of such rating.  38 U.S.C.A. § 
5110(f) (West 2002).

While the veteran did not provide VA notice of his dependents 
within one year of meeting the schedular requirements for 
compensation based on his dependents, that is within one year 
of October 1, 1978 (see Public Law 95-479; 38 C.F.R. § 
3.114(a)) as noted above, in November 1949, VA received from 
the veteran a declaration of marital status, indicating he 
had divorced his first wife in April 1946 and married his 
second wife in June 1948.  The information received also 
included notification of the birth of his first child by the 
second marriage.  The Board finds that, if the RO determines 
that there was CUE in any of the rating actions in question, 
which results in a retroactive award of a higher rating or 
ratings, it must readjudicate the intertwined claim of 
entitlement to an earlier effective date for additional 
compensation for dependents.

In view of the foregoing, these matters are REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed. In particular, the RO should 
ensure that the new notification 
requirements and the applicable 
development procedures contained in 
sections 3 and 4 of the Act, codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, and implemented by 38 
C.F.R. §§ 3.102 and 3.159, are fully 
complied with and satisfied.

2.  The RO should adjudicate the issues 
of whether there was CUE in the April 
1946 RO rating decision and all rating 
decisions thereafter assigning a rating 
of less than 40 percent for a bullet 
wound to the right forearm, old fracture 
radius, Muscle Group VII; and CUE in the 
1947 RO decision, which reduced the 10 
percent rating for the abdominal wound, 
and all subsequent rating decisions that 
failed to restore the 10 percent rating.  
The RO should provide full reasons and 
bases for its determinations.

3.  If either CUE claim is denied, the RO 
should provide to the veteran and his 
representative notification of that 
denial and the veteran's appellate 
rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate consideration of the 
CUE issue, or any other issue that is not 
currently in appellate status, an appeal 
as to the denial of such an issue must be 
timely perfected.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2002).  
While the RO must afford the veteran and 
his representative the appropriate time 
period in which to perfect an appeal on 
the CUE issue(s) (and should not return 
the claims file to the Board prior to the 
expiration of that time period), the 
veteran should take the appropriate steps 
to perfect an appeal as soon as is 
practicable, to avoid any further delay 
in consideration of the appeal.

4.  Thereafter, if and only if the RO 
finds CUE in any of the rating actions in 
question, it should readjudicate the 
claim for entitlement to an effective 
date earlier than March 19, 2000, for 
additional compensation for dependents.  
Unless the earlier effective date claim 
is granted to the veteran's satisfaction, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case on this issue and afforded the 
appropriate opportunity to respond with 
written and/or other argument in response 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

